DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8 and 11 have been amended.
Claims 1-20 as presented February 7, 2021 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-10 recite a method for predicting septic shock in a patient, which is within the statutory category of a process. Claims 11-20 recite a system for predicting septic shock in a patient, which is within the statutory category of a machine. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for predicting septic shock in a patient comprising:
acquiring data for the patient with a processor, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data;
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM), using the processor;
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, using the processor;
comparing the transition probability to a fixed threshold, using the processor;
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, using the processor, wherein the time at which the patient reaches the fixed threshold is defined as td; and,
triggering an alert and a healthcare treatment response if the patient reaches td wherein the healthcare treatment response is directed to preventing the patient from entering septic shock.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the processor, the claim recites steps of acquiring data, determining a risk score, treating the risk score as an output, comparing the transition probability to a fixed threshold, classifying the patient and triggering an alert and healthcare response. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. predicting septic shock in a patient through identification of a pre-shock state). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 18 recite at least one abstract idea.
Similarly, dependent claims 2-9 and 12-20 further narrow the abstract idea described in the independent claims. Claims 2, 4, 6, 14 and 16 further describe the PTS data. Claims 5, 7, 17 and 18 further describe the risk score. Claims 8, 9, 19 and 20 further describe the transition probability. Claim 10 describes the healthcare response. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for predicting septic shock in a patient comprising:
acquiring data for the patient with a processor, wherein the data comprises physiological time-series (PTS) data and electronic health record (EHR) data;
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM), using the processor;
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, using the processor;
comparing the transition probability to a fixed threshold, using the processor;
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, using the processor, wherein the time at which the patient reaches the fixed threshold is defined as td; and,
triggering an alert and a healthcare treatment response if the patient reaches td wherein the healthcare treatment response is directed to preventing the patient from entering septic shock.
The claim recites the additional elements of a processor, GLM and HMM that implement the identified abstract idea. The processor is not described by the applicant and is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The GLM and HMM are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. Regarding the GLM and HMM, the specification states in para. [0024]: Another key aspect of the framework of the present invention is that the transition 2 0 into the pre-shock state is modeled using a hidden Markov model (HMM), where the observed variable is a time-evolving risk score z(t) generated by applying a logistic generalized linear model ( GLM) to a set of features calculated each minute from patient PTS and EHR data. Optimal GLM weights are calculated from training data over a time window immediately preceding onset of septic shock. Using the HMM in which the observed variable is the GLM-based risk score, a Bayesian estimate of the transition probability n-(t) can be calculated. Regarding the processor, the specification states in para. [0075]: The computing device can include a processor, a memory, a communication device, a communication interface, an input device, and a communication bus, respectively. The processor, may be executed in different ways for different embodiments of the computing device. One option is that the processor, is a device that can read and process data such as a 5 program instruction stored in the memory, or received from an external source. Such a processor, may be embodied by a microcontroller. On the other hand, the processor may be a collection of electrical circuitry components built to interpret certain electrical signals and perform certain tasks in response to those signals, or the processor may be an integrated circuit, a field programmable gate array (FPGA), a complex programmable logic device 10 (CPLD), a programmable logic array (PLA), an application specific integrated circuit (ASIC), or a combination thereof. Different complexities in the programming may affect the choice of type or combination of the above to comprise the processor.
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3 and 15 merely define the GLM. Claims 12 and 13 describe the non-transitory computer readable medium. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a GLM and HMM were considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, GLM and HMM to perform the noted steps amount to no more than mere instructions to apply the exception. The additional element of a processor was considered to merely show application of the abstract idea on generic computer components, using the computer as a tool to execute the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The dependent claims 2-10 and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 3 and 15 merely define the GLM. Claims 12 and 13 describe the non-transitory computer readable medium. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2009/0149724 A1) in further view of Seely (US 2017/0071549 A1) and Abedini (US 2018/0122076 A1).
Regarding claim 1, Mark teaches: A method for predicting septic shock in a patient comprising:
acquiring data for the patient with a processor, wherein the data comprises physiological time-series (PTS) data […] (receiving a plurality of time varying physiological variables of the subject by a processor [0008], [0050])
[…] to estimate a transition probability that a patient has transitioned from a clinical state of sepsis to a pre-shock state, using the processor; (calculating an output indicator which predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029]; the system includes a controller to make calculations based on a model implemented using hardware, software or a combination executed on a processor [0050])
comparing the transition probability to a fixed threshold, using the processor; (determining when the output indicator exceeds an identified threshold value [0050], [0045]; the threshold with the highest clinical utility was identified to be 0.87 [0087]; the system includes a controller to make calculations based on a model implemented using hardware, software or a combination executed on a processor [0050])
classifying the patient as one who will subsequently transition to septic shock if the patient reaches the fixed threshold, using the processor […] (Fig. 18B – dotted points on the Early Warning Output plot for the patient show the times when the output indicator exceeded a threshold value of 0.87; the system includes a controller to make calculations based on a model implemented using hardware, software or a combination executed on a processor [0050]))
triggering an alert and a healthcare treatment response […] wherein the healthcare treatment response is directed to preventing the patient from entering septic shock. (providing an alert when the output indicator exceeds a threshold value indicating the subject is at an elevated risk for septic shock [0008], [0091])
Mark does not teach:
electronic health record (EHR) data
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM), using the processor;
However, Seely in the analogous art teaches:
electronic health record (EHR) data (acquiring patient data through patient interfaces at the hospital site [0075], Fig. 10 – 111a, 134)
determining a risk score for the patient at a predetermined time interval using a generalized linear model (GLM), using the processor; (generalized linear models for providing indices for conveying clinically relevant information including the probability or likelihood of death within a given period of time after withdrawal of life sustaining therapy (WLST) ([0044], [0038], [0058]; the analyzer for performs modelling operations using local and cloud-based processing [0046]-[0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark to include EHR data and determining a risk score for the patient at a predetermined time interval using a GLM as taught by Seely. The collection of data from patient interfaces on a hospital site allows for the inclusion of a wide range of patient parameters and clinical events which can provide meaning to the data acquired from the sensors (Seely [0075]-[0076]). Additionally, estimating the probability of death within a given amount of time after WLST reduces the distress of the patient’s family and allows for the optimization of resources for organ donation (Seely [0009]-[0010]). 
Mark and Seely do not teach:
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM
wherein the time at which the patient reaches the fixed threshold is defined as td
triggering a response if the patient reaches td
However, Abedini in the analogous art teaches:
treating the risk score as an observable output of a hidden Markov model (HMM), using the HMM (a HMM is used to analyze the time series of scores of the probabilities of lesions being a disease [0038]; the trained variables are parameters of the convolutional neural networks and the output probabilities of the HMM, and the HMM is trained using the diagnoses for each time point as hidden variables [0041], [0038]-[0039], [0031])
wherein the time at which the patient reaches the fixed threshold is defined as td (the point in time when the probability of a patient’s lesion becoming malignant exceeds a predefined threshold [0043])
triggering a response if the patient reaches td (the point in time when the probability of the lesion becoming malignant exceeds a predefined threshold can be suggested as the patient’s next screening date [0043]; outputting a recommendation for a time for a future screening point [0053], [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark and Seely to include treating the risk score as an observable output of a HMM, defining the time at which the patient reaches the fixed threshold as td and triggering a response if the patient reaches td as taught by Abedini. The use of the HMM is particularly beneficial in analyzing data in a time series (Abedini [0038]). The recognition of the time at which the patient’s lesion reaches the threshold and its corresponding response provides a specific date at which the patient would need to return for the next screening of their lesion (Abedini [0043]).
Mark, Seely and Abedini do not teach:
a healthcare treatment response […] wherein the healthcare treatment response is directed to preventing the patient from entering septic shock
However, Belsky in the analogous art teaches:
a healthcare treatment response […] wherein the healthcare treatment response is directed to preventing the patient from entering septic shock (administering an effective treatment to prevent septic shock in a subject [0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely and Abedini to include a healthcare treatment response to prevent septic shock in the patient as taught by Belsky. It is advantageous to provide a patient as risk for developing septic shock prompt treatment to prevent their condition from rapidly deteriorating (Belsky [0004], [0018]).
Regarding claim 4, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark does not teach:
wherein the PTS data is acquired at a high rate, at least every minute
However, Seely in the analogous art teaches:
wherein the PTS data is acquired at a high rate, at least every minute (the physiologic parameter data may be obtained continuously [0075]-[0076])
Regarding claim 6, Mark, Seely, Abedini and Belsky teach the method of claim 4 as described above. 
Mark does not teach:
wherein the PTS data is being updated continuously
However, Seely in the analogous art teaches:
wherein the PTS data is being updated continuously (the physiologic parameter data may be obtained continuously [0075]-[0076])
Regarding claim 9, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark further teaches:
[…] based on measurement data (time varying physiological variables are used to calculate an output indicator, which predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029], [0008])
Mark does not teach:
wherein the transition probability is chosen based on a detection rule utilizing a time-adapting threshold
However, Abedini in the analogous art teaches:
wherein the transition probability is chosen based on a detection rule utilizing a time-adapting threshold (the probability of a lesion becoming cancerous is calculated over a time interval according to confidence thresholds [0045]-[0046], [0043], Figs. 4A-4B)
Regarding claim 11, Mark teaches: A system for predicting septic shock in a patient comprising:
a display; (display [0054])
a graphical user-interface; (user interface [0054])
processing device configured with processor executable instructions to perform operation comprising: (the system may be implemented using hardware, software or a combination executed on a processor of a computer [0050])
The remainder of the limitations of claim 11 are substantially similar as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Hong (WO 2017/165693 A1) and Hong 499 (US 2019/0259499 A1).  
Regarding claim 2, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark further teaches:
wherein the PTS data includes heart rate, systolic blood pressure, […], respiratory rate, […], white blood cell count, […] (physiologic data may include systolic blood pressure, heart rate, respiratory rate, oxygen saturation of arterial blood, and white blood cell count [0031]-[0032])
Mark, Seely, Abedini and Belsky do not teach:
physiological data including partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level, blood urea nitrogen
However, Hong in the analogous art teaches:
physiological data including partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level, blood urea nitrogen (patient features that were selected include lactic acid level, blood urea nitrogen, arterial PaO2, Glasgow Coma Scale and overall SOFA score, Table 4, pg. 53 lines 15-30, pg. 41 lines 4-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include physiological data including partial pressure of oxygen in arterial blood, Glasgow Coma Score, lactate level and blood urea nitrogen as taught by Hong. Theses physiologic parameters along with other features, can be used to accurately predict the likelihood of a SIRS-negative patient being diagnosed as positive in 6 to 48 hours (Hong pg. 20 lines 1-19).
Mark, Seely, Abedini, Belsky and Hong do not teach:
physiological data including respiratory, coagulatory, and cardiovascular SOFA scores
However, Hong 499 in the analogous art teaches:
physiological data including respiratory, coagulatory, and cardiovascular SOFA scores (patient SOFA scores computed for respiratory, coagulation and cardiovascular organ systems [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini, Belsky and Hong to include physiological data including respiratory, coagulatory, and cardiovascular SOFA scores as taught by Hong 499. There are many benefits of utilizing SOFA scores in critically ill patients such as being able to predict death, demonstrate the effects of therapeutic interventions and determine the prognosis and likeliness of mortality due to other conditions (Hong 499 [0002]).
Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Data Fair (“R Nonlinear Regression Analysis,” the webpage is verified as being available July 9, 2017 at https://web.archive.org/web/20170709083012/https://data-flair.training/blogs/r-nonlinear-regression/) and Penn (“Hidden Markov Models,” the webpage is verified as being available October 11, 2015 at https://web.archive.org/web/20151011024801/https://www.seas.upenn.edu/~cis520/lectures/HMM.pdf).   
Regarding claim 3, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark, Seely, Abedini and Belsky do not teach:
wherein the GLM comprises P̂                                
                                     
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                        
                                            1
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                               […]
However, Data Fair in the analogous art teaches:
wherein the GLM comprises P̂                                
                                     
                                    
                                        
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                        
                                            1
                                            +
                                            
                                                
                                                    e
                                                
                                                
                                                    β
                                                    0
                                                    +
                                                    
                                                        
                                                            β
                                                            ̲
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    x
                                                    ̲
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                              […] (generalized linear model applied to logistic regression, p = exp(β0+ β1x1+ β2x2+—– βnxn)/(1+exp(β0+ β1x1+ β2x2+…+βnxn)))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include the GLM comprising the equation above as taught by Data Fair. This type of GLM offers the benefit of accounting for one or more independent variables and can be applied on data that does not have a constant rate of growth (Data Fair).
Mark, Seely, Abedini, Belsky and Data Fair do not teach:
the HMM comprises

                 
                    π
                    (
                    t
                    )
                     
                    =
                     
                    P
                    (
                    y
                    (
                    t
                    )
                     
                    =
                    I
                    x
                    (
                    t
                    )
                    ,
                     
                    x
                    (
                    t
                     
                    -
                     
                    I
                    )
                    ,
                     
                    .
                    .
                    .
                     
                    ,
                     
                    x
                    (
                     
                    I
                    )
                    )
                     
                
             

However, Penn in the analogous art teaches:
the HMM comprises

                         
                            π
                            (
                            t
                            )
                             
                            =
                             
                            P
                            (
                            y
                            (
                            t
                            )
                             
                            =
                            I
                            x
                            (
                            t
                            )
                            ,
                             
                            x
                            (
                            t
                             
                            -
                             
                            I
                            )
                            ,
                             
                            .
                            .
                            .
                             
                            ,
                             
                            x
                            (
                             
                            I
                            )
                            )
                        
                      (making a prediction of an unseen variable based on a sequence of seen variables in a HMM, pg. 7; πi is the probability that si is a start date and A = a1,1,a1,2,…,ak,k  with each ai,j = p(sj | si ) representing the probability of transitioning from state si to sj, pg. 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini, Belsky and Data Fair to include the HMM comprising the equation above as taught by Penn. This HMM provides the benefit of calculating a probability of transitioning to a different state while accounting for hidden and observed variables (Penn pgs. 18, 7).
Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claims 5, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Vairavan (US 2015/0213227 A1).
Regarding claim 5, Mark, Seely, Abedini and Belsky teach the method of claim 4 as described above. 
Mark, Seely, Abedini and Belsky do not teach:
wherein the risk score is calculated at least every minute
However, Vairavan in the analogous art teaches:
wherein the risk score is calculated at least every minute (mortality risk assessment is quantified continuously [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include the calculation of the risk score every minute as taught by Vairavan. The continuous calculation of mortality risk of patients in the ICU provides clinicians the means to observe trends in the patient’s status over time, and assists in providing information needed to make critical decisions regarding the patient’s health (Vairavan [0037], [0002]).
Regarding claim 7, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark, Seely, Abedini and Belsky do not teach:
wherein the risk score is updated whenever a new clinical measurement becomes available in the PTS data or the EHR data
However, Vairavan in the analogous art teaches:
wherein the risk score is updated whenever a new clinical measurement becomes available in the PTS data or the EHR data (mortality risk assessment is quantified with every measurement of time-series data from ICU monitors [0014], [0012])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include updating the risk score whenever a new clinical measurement becomes available as taught by Vairavan. The continuous calculation of mortality risk of patients in the ICU provides clinicians the means to observe trends in the patient’s status over time, and assists in providing information needed to make critical decisions regarding the patient’s health (Vairavan [0037], [0002]).
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Ruddock (US 2014/0072987 A1).
Regarding claim 8, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark further teaches:
wherein the transition probability is chosen […] (an output indicator predicts the onset of septic shock in a subject, specifically by predicting a high likelihood of experiencing hypotension despite fluid resuscitation while exhibiting SIRS [0029]; calculating the threshold which maximized accuracy for each model [0074], Figs. 5-6)
Mark, Seely, Abedini and Belsky do not teach:
correspond to a point on a receiver operating curve (ROC) where true positive rate (TPR)=1 and false positive rate (FPR)=0
However, Ruddock in the analogous art teaches:
correspond to a point on a receiver operating curve (ROC) where true positive rate (TPR)=1 and false positive rate (FPR)=0 (on a ROC plot, the false-positive fraction is 0 and the true-positive fraction is 1)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include a point on a ROC where the TPR is 1 and the FPR is 0 as taught by Ruddock. The ROC plot is beneficial in depicting the accuracy of a diagnostic method. Further, the TPR of 1 and the FPR of 0 on the ROC plot indicate there is perfect discrimination of the results with both 100% specificity and sensitivity (Ruddock [0024]-[0025]).
Claim 19 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Amarasingham (US 2015/0025329 A1).
Regarding claim 10, Mark, Seely, Abedini and Belsky teach the method of claim 1 as described above. 
Mark, Seely, Abedini and Belsky do not teach:
wherein the healthcare response includes one of a group selected from diagnostic testing and early goal-directed therapy in which sepsis-bundles are delivered
However, Amarasingham in the analogous art teaches:
wherein the healthcare response includes one of a group selected from diagnostic testing and early goal-directed therapy in which sepsis-bundles are delivered (once the patient has findings indicating sepsis, a sepsis best practice alert is issued which results in the physician ordering a 3-hour sepsis bundle, blood cultures, which may indicate hospital associated infection, and antibiotics [0102], [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include a healthcare response including diagnostic testing and early goal-directed therapy as taught by Amarasingham. Due to the high mortality rate and risk of adverse events due to sepsis, it is advantageous to have a proactive approach in responding to a patient at risk for sepsis (Amarasingham [0081], [0098]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini and Belsky in further view of Hong 499.  
Regarding claim 12, Mark, Seely, Abedini and Belsky teach the system of claim 11 as described above. 
Mark further teaches:
further comprising the non-transitory computer readable medium being programmed for triggering the display to show a septic shock warning alert […] (computer-readable medium encoded with one or more models in the form of a computer program which when executed by the controller performs the functions of the present invention [0051]; output device with a user interface on a display screen for visual and audible presentation of output [0054]; output device provides an alert of an elevated risk of septic shock [0008])
Mark, Seely, Abedini and Belsky do not teach:
an alert that is positioned on top of any other information on the display
However, Hong 499 in the analogous art teaches:
an alert that is positioned on top of any other information on the display (user interface providing the healthcare practitioner with patient SOFA score early detection alerts on the display, Fig. 4A – item 404, [0076]-[0077])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini and Belsky to include an alert positioned on top of any other information on the display as taught by Hong 499. The alerts inform the healthcare providers of the SOFA and SIRS scores predicted for the future so that they can consider appropriate treatment options for the patient (Hong 499 [0043]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mark, Seely, Abedini, Belsky and Hong 499 in further view of Amarasingham.  
Regarding claim 13, Mark, Seely, Abedini, Belsky and Hong 499 teach the system of claim 12 as described above. 
Mark further teaches:
wherein the non-transitory computer readable medium is programmed for […] the septic shock warning alert […] (computer-readable medium encoded with one or more models in the form of a computer program which when executed by the controller performs the functions of the present invention [0051]; output device with a user interface on a display screen for visual and audible presentation of output [0054]; output device provides an alert of an elevated risk of septic shock [0008])
Mark, Seely, Abedini, Belsky and Hong 499 do not teach:
requiring an authorized healthcare provider to certify that action has been taken before the alert can be moved
However, Amarasingham in the analogous art teaches:
requiring an authorized healthcare provider to certify that action has been taken before the alert can be moved (a nurse or physician must enter a “completed” or “not completed” status with a timestamp for each requirement of the sepsis bundle within a time window, and healthcare personnel receive an alert for ordered treatments with an “incomplete” status [0106]-[0107]; healthcare personnel continue to view the status of incomplete interventions [0114])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mark, Seely, Abedini, Belsky and Hong 499 to include requiring an authorized healthcare provider to certify action has been taken before the alert can be moved as taught by Amarasingham. The oversight of medical directors on the implementation of therapy for patients at risk for sepsis facilitates the timely adherence to prescribed treatment plans (Amarasingham [0108]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 112(b) of Claim 8, the Applicant has amended the claim to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
In contrast, Applicants' independent claims 1 and 11, as amended, are directed to a system and method for transforming complex data from multiple sources into an easily understandable metric. This requires complex, simultaneous processing of several datasets that are overly difficult for a human to work with without the method of the present invention. The methods of the present invention are neither the methods of organizing human activity cautioned against in Bilski or directed to a broad concept like the intermediated settlement cautioned against in Alice.
Regarding (b), the Examiner respectfully disagrees. The processing of several datasets too complex for a human does not disqualify the claims from being categorized under methods of Organizing Human Activity, and, as such is part of the abstract idea. 
Indeed, independent claims 1 and 11, as amended, provide an improvement to the field or fields such as, but not limited to, emergency medicine, intensive care, hospital care, maternal care, sepsis detection and care. This improvement is discussed in Paragraph [0005] of the pending application. Further, as described in the amended independent claims 1 and 11, the system and method trigger an alert and subsequent treatment steps in order to improve the patient's condition and prevent sepsis.
Regarding (b), the Examiner respectfully disagrees. The improvements in the above-mentioned fields are not recited in the claims and are not the criteria necessary to integrate the abstract idea into a practical application. The triggering of an alert and a treatment response are part of the abstract idea and therefore cannot provide a practical application. The noted fields are also not claimed and are thus not “improvements to any other technology or technical field” within the meaning of Diamond v. Diehr. See MPEP 2106.05(A)(ii)
This is similar to the Patent Office's Abstract Idea Example 3, entitled Digital Image processing. In this Example, the claims were found to amount to significantly more than the abstract idea because they show an improvement in the functioning of the computer itself and also an improvement to another technology/technical field. The present invention allows for transformation of complicated data sets into easily visuals for assessment and/or treatment. The present invention can also allow for faster assessment and treatment times because the computer speeds and simplifies the process of data analysis. The present invention can also improve outcomes because more data can be processed more accurately and more rapidly. Therefore, the results of this invention provide additional and unexpected information over basic data processing.
Regarding (c), the Examiner respectfully disagrees. The claims of the present invention do not reflect an improvement in the functioning of the computer; for example, they do not make the computer function better or make the computer work more efficiently. Rather, their collective functions merely provide conventional computer implementation. The Examiner also submits that the claims in the present application are nothing like the hypothetically eligible claims in Example 3.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Applicants respectfully submit that this burden has not been met. There is no explanation as to why a person of skill in the art would use cancer screening techniques to supplement an application for the prediction of sepsis. Further there is no reasonable expectation of success. As stated in the pending application, there is a "lack of validated approaches for analyzing the complex and dynamic relationships between a patient's physiologic signals and clinical parameters to accurately predict risk." See, e.g. Pending Application pg. 1, para. [0005]. 
Regarding (a), the Examiner respectfully disagrees. In response to applicant's argument that the prior art reference Abedini is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Abedini teaches at least one step analogous to the claimed invention to determine the probability of disease at a timepoint. Abedini is reasonably pertinent to the particular problem with which the applicant was concerned.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the variables of the HMM of Abedini with calculation of the output indicator predicting the onset of septic shock of Mark is that it allows for the analysis of data in a time series. 
Further, there is no explanation in the Office Action as to a factual basis for the combination of Mark with Seely and Abedini. The Office Action merely states that it would have been obvious to one of skill in the art to include EHR data, but does not explain how one of skill in the art would actually combine these references to yield the presently claimed invention. It would require undue experimentation by one of skill in the art to combine these references in this way, as one cannot simply plug in EHR data and expect a result with respect to risk of septic shock. Similarly, for the application of an HMM, the Office Action merely states that it would be useful to apply an HMM, but does not acknowledge the challenges one of skill in the art would face in applying the HMM to data to predict septic shock.
Regarding (b), the Examiner respectfully disagrees. Proper motivation statements and citations to the references were provided, and this establishes the factual basis to combine as per the Graham vs. John Deere inquiries. Additionally, the Applicant has not provided any evidence or analysis of undue experimentation. 
Further, combining Mark, Seely, and Abedini in such a way, would render each inoperable for its intended purpose and further change the principle of operation of each. Each reference discloses a complete system. It would not yield a workable invention to simply pick and choose aspects of each reference, as it would take an inordinate amount of time and effort by one of skill in the art to create the claimed invention.
Regarding (c), the Examiner respectfully disagrees. In response to the Applicant's arguments that the combination of Mark, Seely, and Abedini does not seem to result in anything operable: The Examiner respectfully submits that the principle of operation of Mark is not changed. Per MPEP 2143.01(VI), this doctrine indicates that obviousness may not be present where principle operation of a reference is changed in a manner that “would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” The Examiner submits that integrating the model for predicting septic shock of Mark with the teachings of Seely and Abedini would not require a substantial reconstruction and redesign of the elements shown in Seely and Abedini as well as a change in the basic principle under which Seely and Abedini’s construction was designed to operate. Also, the Examiner notes that the Applicant has not provided any analysis as to how these inquiries are allegedly met. 
The Examiner submits Seely is relied on for the specific teaching of systems and methods for providing indices for conveying clinically relevant information including the probability or likelihood of death within a given period of time ([0044], [0038], [0058]). Abedini is relied on for the specific teaching of systems and methods for determining a probability of disease at a timepoint and subsequently outputting a recommendation ([0043], [0041], [0038]-[0039], [0053]). Mark is relied on for teaching a system and method for model for predicting septic shock by determining when an output indicator exceeds a threshold ([0050], [0045], [0087], Fig. 18B). As such, the Examiner submits that incorporating the systems and methods for providing indices for conveying the probability of death within a given period of time of Seely and the systems and methods for determining a probability of disease at a timepoint of Abedini into Mark's system and method for predicting septic shock does not render the system and method of Mark inoperable. 
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that: 
            (i) obviousness does not require absolute predictability; 
            (ii) non-preferred embodiments of prior art must also be considered; and 
                          (iii) the question is not express teaching of references, but what they would suggest.
Regarding the rejection under 35 U.S.C. § 103 of Claims 2-10 and 11-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejections of these claims is also maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626